                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                )
                                                         )
                                                         )     NO. 3:18-cr-00250
 v.                                                      )
                                                         )     JUDGE RICHARDSON
                                                         )
 DONNELL BOOKER                                          )


                                      MEMORANDUM OPINION

         Pending before the Court are four motions to suppress filed by Defendant (Doc. Nos. 115-

118). The Government has filed a collective response in opposition to all four motions (Doc. No.

125), and Defendant filed a collective reply (Doc. No. 134). Also pending before the Court is

Defendant’s Motion for Disclosure of Confidential Informant (Doc. No. 114), to which the

Government has responded (Doc. No. 124). The Court will address each of Defendant’s motions

below.

I. Motion to Suppress Evidence Seized from the Search of 777 Banister Drive and 3453
Merganser Drive (Doc. No. 116).

         Defendant seeks to suppress all evidence seized from 777 Banister Drive and 3453

Merganser Drive. Defendant argues that “the search warrants and affidavits were issued based

upon material misrepresentations and omissions by the affiant, thereby resulting in an illegal entry

and search of the residences.” (Doc. No. 116 at 1).1 Defendant requests a hearing pursuant to

Franks v. Delaware, 438 U.S. 154 (1978).

         Background

         On August 23, 2018, a General Sessions Court of Montgomery County Judge issued two


         1
          In instances where the filer’s pagination differs from the document-specific page number stamped by the
Clerk’s Office, the Court’s reference will be to the latter rather than the former page number.



      Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 1 of 25 PageID #: 568
search warrants, one for 777 Banister Drive and one for 3453 Merganser Drive. (Doc. Nos. 116-

1, 118-1). Agent Will Evans of the Clarksville Police Department submitted two nearly identical

affidavits in support of the two search warrants. The Government aptly describes the allegations

in the affidavit as follows:

        [The affidavits] included [] information from a confidential source (“CS”) about
        the defendant’s drug trafficking. [Doc. Nos. 116-1, 118-1]. On May 29, 2018,
        Agent Evans spoke with Lieutenant Rodney Anderson of the Jackson, Tennessee,
        Police Department. Lieutenant Anderson said that the CS—who worked with the
        Jackson Police Department for years on numerous investigations resulting in the
        controlled purchases of guns and drugs as well as the execution of search
        warrants—had information about the defendant. Id. at 2. Agent Evans then spoke
        with the CS, who identified the defendant as a high-ranking member of the Rolling
        40 Crips gang who sold methamphetamine, marijuana, and heroin. Id. at 2-3. The
        CS recounted specific instances of the defendant’s drug sales, some of which
        occurred at a nearby Wendy’s, and described recently seeing $52,000 on the
        defendant’s bed. Id. at 3. The CS also provided more innocent information about
        the defendant that was consistent with information already gathered from the
        defendant’s Probation and Parole Officer (“P.O.”), including the location of his
        residence and his phone number at the time. Id. at 2-3.

        In addition, the affidavits recounted statements Jennifer Tucker (“Tucker”) made
        about the defendant’s drug dealing. On August 22, 2018—the day before the
        residence warrants were issued—a Metropolitan Nashville Police Department
        officer stopped Tucker driving a SUV toward Clarksville and found two kilograms
        of heroin and fentanyl pills in the rear hatch. Id. at 3. Tucker waived her Miranda
        rights and told DEA Agents that she was meeting a “thick black male” in “a large
        black truck” to deliver the heroin and pills. Id. at 3-4. DEA Agents showed Tucker
        a six-person, photographic line-up, and Tucker identified the defendant as the
        individual to whom she was delivering the drugs. Id. at 4. Tucker stated that she
        had delivered drugs to the defendant every-other week since January or February
        2018. Id. On one occasion, the defendant gave Tucker approximately $40,000 in
        cash. Id. Tucker said she met the defendant at Bojangles, Wendy’s, or the movie
        theater in Clarksville. Id. Tucker also said that the defendant’s wife, who always
        wore a head scarf, drove the defendant to meet with Tucker. Id.

        The affidavits also described surveillance Agents conducted at the defendant’s
        residences. On May 29, 2018, an Agent observed a black, Dodge Ram pickup truck
        at 3453 Merganser Drive. Id. at 3. The truck was registered to the defendant’s wife
        at the same address. Id. During subsequent days of surveillance, Agent Evans saw
        the defendant and his wife coming and going from 3453 Merganser Drive in the
        black Dodge Ram. Id. The defendant’s wife wore a scarf on her head. Id. Then, on
        August 22, 2018, Agent Evans looked at pole camera footage from August 21,


                                                    2

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 2 of 25 PageID #: 569
         2018, showing the Dodge Ram loaded with household items, as if the defendant
         was moving. Id. at 4. Agent Evans checked with the Clarksville Department of
         Electricity (“CDE”) and found that the defendant’s wife established electric service
         at 777 Banister Drive on August 20, 2020, and scheduled for electric service to be
         disconnected at 3453 Merganser Drive as on August 27, 2020. Id. On August 22
         and August 23, 2018, Agents conducted surveillance at 777 Banister Drive and saw
         the Dodge Ram registered to the defendant’s wife on both occasions. Id. On August
         23, Agents observed the defendant’s wife get out of the Dodge Ram and enter the
         residence. Id.

         Finally, Agent Evans included information in the affidavits about the defendant’s
         criminal history. In 1995, the defendant was arrested for aggravated assault,
         aggravated kidnapping, aggravated robbery, and aggravated burglary. Id. In 2003,
         the defendant was arrested for alteration of identification numbers, tampering with
         evidence, unlawful possession of a handgun by a convicted felon, possession with
         intent to distribute more than a half gram of cocaine, gambling, criminal homicide,
         aggravated robbery, assault, resisting arrest, and evading arrest. Id. And, in 2006,
         the defendant was arrested for possession of a schedule II controlled substance and
         possession of firearm. Id. The defendant was on parole at the time. Id. at 2.

(Doc. No. 125 at 7-9).2

         Analysis

         i. Franks Hearing

         “In a Franks hearing, a court determines whether to suppress the fruits of an executed

search warrant, where the warrant was the result of a false statement.” United States v. Crawford,

943 F.3d 297, 309 (6th Cir. 2019) (citing Franks, 438 U.S. at 171). A defendant is entitled to a

Franks hearing, if he or she “(1) ‘makes a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant

in the warrant affidavit,’ and (2) ‘the allegedly false statement is necessary to the finding of



         2
            Not included in the Government’s description of the information in the affidavits, but pertinent, is the
averment that Defendant’s parole officer provided information to Agent Evans that indicated Defendant listed his
address as 3453 Merganser Drive, Clarksville, Tennessee. (Doc. No. 116-1 at 2). Additionally, Agent Evans averred
that the Clarksville Department of Electricity records revealed that electrical services for 3453 Merganser Drive were
in the name of Defendant’s wife. Thus, the affidavits set forth facts to clearly tie Defendant (though not particular acts
of criminality) to this address. Likewise, as suggested by language quoted above and as touched on below, the
affidavits set forth facts to clearly tie Defendant’s wife (and thus Defendant, although, again, not particular acts of
criminality) to 777 Banister Drive.

                                                                3

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 3 of 25 PageID #: 570
probable cause.’” United States v. Green, 572 F. App’x 438, 441 (6th Cir. 2014) (quoting United

States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001)). But affidavits supporting a search warrant

enjoy “a presumption of validity[.]” Franks, 438 U.S. at 171. Therefore, a defendant who

challenges the veracity of statements made in a sworn affidavit that formed the basis for a warrant

bears a “heavy burden.” United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990).

         The Sixth Circuit recently instructed that

         [a] Franks analysis turns on two questions of fact, and one of law. The two
         questions of fact: One, is there a false statement included in an affidavit? If so, then
         two, how culpable is the affiant officer in including that statement in the affidavit?
         Where the affidavit does include a false statement, and where the officer making
         the statement was culpable in doing so, then the court turns to a question of law:
         After excising the false statement, is there sufficient information in the affidavit to
         constitute probable cause to issue a warrant?

Crawford, 943 F.3d at 309.

         Defendant attacks two of Agent Evans’s statements in the affidavit as allegedly false or

made in reckless disregard of the truth. He is referring to two alleged facts that Agent Evans

specifically identified as being “received . . . from the CS:” (1) “the CS was in prison with

[Defendant] for seven years in Hickman County”; and (2) “[Defendant’s] telephone number is

615-630-5480.” (Doc. No. 116 at 4-5). Defendant does not claim that Agent Evans averred falsely

or recklessly in stating that the CS informed him of the two alleged facts. Nevertheless, he asserts

that Agent Evans inclusion of the two alleged facts was in reckless disregard of their truth because

they (i) were actually untrue; and (ii) could easily have been discovered to be untrue by Agent

Evans before including them in the affidavit.3 The Court need not reach the second assertion,



          3
            Nowhere in the affidavit does Agent Evans actually state that these two alleged facts are true. Rather, he
states only that he was informed of these facts (by the CS and, as noted below, also by a probation officer). And in the
Court’s view, his affidavit cannot reasonably be taken to assert or imply more than that Agent Evans believed them to
be true and had no information to suggest that there were not true; this is not the same as affirmatively representing
that they are actually true. Nevertheless, the Court will proceed as if Agent Evans, by implication, asserted that these
two alleged facts were actually true.

                                                               4

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 4 of 25 PageID #: 571
because Defendant has not nearly shown the first assertion (upon which the second assertion rests)

to be valid. And due the Defendant’s inability to establish the untruths he alleges, his bid for a

Franks hearing fails.

             Specifically, Defendant contends that Tennessee Department of Corrections’ records

demonstrate that Defendant spent less than twelve months in the Turney Center Industrial Complex

in Hickman County, “far from the seven years as claimed by the confidential source.” (Id. at 5

(citing Doc. No. 116-3)). Moreover, Defendant argues that phone subscriber records for Defendant

indicate Defendant’s phone number was not 615-630-5480. (Id. (citing Doc. No. 116-4)).

Defendant contends that this information “could have been easily corroborated or debunked by

police” and because “Agent Evans did not attempt to corroborate the CS’s information and

consequently provided the Magistrate with information that is false, Agent Evans’ conduct was

reckless.” (Id. at 5-6).

             In response, the Government argues primarily that Defendant has not “has not made a

substantial preliminary showing that Agent Evans acted with reckless disregard for the truth.” 4

The Government points out that the information involving the phone service subscription attached

to Defendant’s motion shows that the phone number listed in the affidavit is registered to



            The Government goes on to argue, alternatively, that Defendant cannot establish “that any of the CS’s
             4

information was deliberately false.” (Doc. No. 125 at 19). The Government fails to explain the relevance here, as the
issue is not whether the CS provided Agent Evans with the two alleged facts to knowing them to be false. Rather, it is
whether Agent Evans included them in the affidavit either knowing them to be false or with reckless disregard to their
falsity. Indeed, the Government slightly earlier in its brief had made this precise distinction:

             The deliberate falsity or reckless disregard for the truth “is only that of the affiant, not of any
             nongovernmental informant.” Franks v. Delaware, 438 U.S. 154, 171 (1978). “[I]f the warrant
             affiant had no reason to believe the information was false, there was no violation of the Fourth
             Amendment.” Id. at 172 n.8; see also [United States v. Brown, 732 F.3d 569, 575 (6th Cir. 2013)];
             United States v. Neal, 577 F. App’x 434, 451 (6th Cir. 2014) (holding that inconsistencies in
             informant’s information revealed after submission of affidavit did not show that affiant acted with
             reckless disregard of truth).

Id. at 18.

                                                                  5

    Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 5 of 25 PageID #: 572
Defendant’s wife. (Doc. No. 125 at 18). Further, the Government asserts that it was possible that

the CS was merely mistaken about the amount of time he spent in prison with Defendant, as the

records do indicate that Defendant did spend time incarcerated in Hickman County. (Id.). Further,

the Government argues that even if these statements are considered false, Defendant fails to

establish that Agent Evans had any reason to believe that the CS’s information was untrue and

“[w]ithout knowing any purported falsities or any credibility issues related to the CS, Agent Evans

could not have acted recklessly.” (Id.)

       In regard to the phone number, Defendant’s evidence does not show that Agent Evans’

representative was false, let alone knowingly or recklessly false. Defendant proffered cell phone

records that reveal the phone number listed as Defendant’s in the warrant affidavit was registered

to Defendant’s wife. This fact makes it far from clear that Agent Evans was incorrect in making

the specific representation he made in the affidavit, i.e., that ‘[Defendant’s] telephone number is

615-630-5480.” Of course, a person’s cellphone (with a particular cellphone number, say, 123-

456-7890) can be registered under the name of a spouse; and even if the cellphone registered to

the spouse is in fact used regularly by the spouse, it well might also be used regularly by the

person—in which case it would not be inaccurate to say that “[the person’s] telephone number is

“123-456-7890.” If anything, evidence tying 615-630-5480 to Defendant’s spouse tends to suggest

that Agent Evans was correct in identifying that number as “[Defendant’s] telephone number.”

There is no basis to say that Agent Evans made a false representation here. Still less is there a basis

to say that it was knowingly or recklessly false. Although the Government for some reason does

not rely on this fact in making its specific argument here, Agent Evans had (and explained in the

affidavit) corroboration for this claim. The affidavit stated:




                                                      6

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 6 of 25 PageID #: 573
(Doc. No. 116-1 at 2). In short, Agent Evans had (and disclosed in the affidavit) corroboration for

the CS’s assertion that Defendant’s telephone number was 615-630-5480.

         In his reply, Defendant transitions from arguing that the statement was incorrect because

the cellphone number was not his to arguing that the statement was incorrect because he changed

his cellphone number on June 3, 2018,5 and the warrant affidavit Agent Evans provided on August

23, 2018 stated that “[Defendant’s] telephone number is 615-630-5480.” (Doc. No. 134 at 3

(emphasis added)). But the Court, despite its above-indicated inclination to assume arguendo the

correctness of Defendant’s construction of Agent Evans’ affidavit, is unwilling to go so far as to

say even arguendo that Agent Evans represented that Defendant’s number was 615-630-5480 as

of the date the affidavit was sworn out. He was quite clear that he was merely reporting information

he had received from others about Defendant’s phone number as of a particular date. He does not

say, or even arguably imply, that the number had not changed in the meantime. It is no secret—

and surely not a secret to judicial officers who entertain search warrant applications—that drug

dealers (which of course is what the affidavit alleged Defendant to be) sometimes change their cell

phone numbers. The affidavit unambiguously left open the possibility that this had occurred in

Defendant’s case prior to Agent Evans swearing to the affidavit, and the issuing magistrate could

have inquired further about, or taken into account, this possibility as the issuing magistrate saw fit.


         5
           Defendant’s evidence to substantiate the fact of this change is hardly crystal clear. But drawing inferences
from the evidence (a cell phone bill in his wife’s name filed as Doc. No. 116-4), it appears that use of a new number
began as of June 3, 2018 and that calls on 615-630-5480 (and one other number) ceased as of that date and that “the
line access fee” for those two numbers ended by the close of the billing cycle (June 4, 2018). Accordingly, the Court
will accept this fact as true for present purposes.

                                                               7

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 7 of 25 PageID #: 574
       Even if the Court were to consider Agent Evans to have falsely represented that

Defendant’s phone number was 615-630-5480 specifically at the time Agent Evans submitted the

affidavit when in fact it was a number Defendant had used in the past, Defendant has not shown

as required that Agent Evans included this representation in the affidavit “knowing[ or] inten[ding

it to be false] or with reckless disregard for [its] truth.” Green, 572 F. App’x at 441. There is no

evidence to suggest that Agent Evans knew of a change in the number. There likewise is no basis

for a finding of reckless disregard of the fact of the change beyond the fact that Agent Evans did

not check to see whether Defendant’s number had changed. But this assertion, even if true, fails to

establish reckless disregard. As discussed below, failure to corroborate information—here, the

identity of Defendant’s current phone number—does not constitute reckless disregard for the truth

of the information where the affiant has no reason to believe that the information was false. Here,

as indicated above, it was certainly possible that Defendant’s cell number had changed, but as far

as the record shows, Agent Evans had no particular reason to believe that in fact it had changed.

       Likewise, although Defendant did proffer evidence that, contrary to the claim contained in

the affidavit, to the effect that he was not housed in the Turney Center Industrial Complex for

seven years, Defendant has not adduced evidence to demonstrate that Agent Evans “knowingly

and intentionally or with reckless disregard for the truth” included the statement that Defendant

and the CS were incarcerated together for seven years. Id.

       In Franks, the Supreme Court explicitly recognized that there may be facts in a search

warrant affidavit that are not “necessarily correct,” yet, still pass muster under the Fourth

Amendment if those facts are “believed or appropriately accepted by the affiant as true.” Franks,

438 U.S. at 165 (emphasis added) “[I]f the warrant affiant had no reason to believe the information

was false, there was no violation of the Fourth Amendment.” Id. at 172 n.8. Accordingly, the



                                                     8

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 8 of 25 PageID #: 575
question is whether Agent Evans knew, or had reason to believe, that that the information provided

by the CS was false. United States v. Williams, 576 F.3d 1149, 1162 (10th Cir. 2009); see also

United States v. Hudson, 325 F. App’x 423, 426 (6th Cir. 2009) (affirming the district court’s

denial of a Franks hearing because the defendant’s evidence of inaccuracies in the affidavit “attack

only the informant’s credibility, . . . not that of [the affiants]”).

        Defendant argues that Agent Evans failure to corroborate these facts was reckless because

“these facts could have been easily corroborated or debunked by the police.” (Doc. No. 116 at 6).

Defendant provides no authority to support his position that an officer’s failure to corroborate a

fact that “could have been easily corroborated” amounts to reckless conduct, especially where an

officer was relying on information from another law enforcement officer that a confidential source

had been reliable in the past. See Crawford, 943 F.3d at 306 (“If the affiant officer avers that

another officer has vouched for the informant’s reliability, that [] will typically satisfy our

reliability inquiry.”). And plenty of authority stands for the opposite conclusion, i.e., that an affiant

officer is not reckless in failing to corroborate a fact that he or she had no reason to believe was

false. See United States v. Neal, No. 3:11-CR-69, 2012 WL 2154271, at *7 (E.D. Tenn. June 12,

2012), aff’d, 577 F. App’x 434 (6th Cir. 2014) (failure to corroborate informant’s statements used

in affidavit was not a “reckless disregard for the truth”); United States v. Johnson, 580 F.3d 666,

671 (7th Cir. 2009) (explaining that the affiant’s “failure to corroborate the informant’s story did

not constitute reckless disregard for the truth”); see also Brown, 732 F.3d at 575 (affirming denial

of a Franks hearing and explaining that presence of false statement in an affidavit where the affiant

“must have typed it up wrong” merely showed the affiant was negligent).

        Agent Evans averred in the affidavit that he had been informed by another law enforcement

officer, Officer Rodney Anderson of the Jackson Police Department, that the CS had been a



                                                         9

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 9 of 25 PageID #: 576
reliable informant for years over the course of numerous investigations. (Doc. No. 116-1 at 2).

Thus, Agent Evan’s failure to independently corroborate these two more or less background facts

that he had no reason to doubt the veracity of amounts, to at most, mere negligence. And “a little

negligence—actually even a lot of negligence—does not the need for a Franks hearing make.”

United States v. Swanson, 210 F.3d 788, 791 (7th Cir. 2000). Accordingly, Defendant has not met

his heavy burden to show that the affiant, Agent Evans, either knowingly and intentionally, or with

reckless disregard for the truth, included a false statement in the affidavit.

       Furthermore, even assuming Agent Evans was reckless in including these two facts in the

affidavit, these facts are rather insubstantial when considering the allegations in the affidavit in

their totality, and thus, if excised from the warrant affidavit would not be necessary to the finding

of probable cause. Green, 572 F. App’x at 441 (explaining that the defendant has the heavy burden

of demonstrating that “the allegedly false statement[s] [were] necessary to the finding of probable

cause.’”); see also Crawford, 943 F.3d at 309-310. The contribution of these two facts to the

showing of probable cause is minimal; they do not relate to the particular circumstances involving

the alleged crimes or the premises to be search, in the affidavit. It seems they were included to

help substantiate that CS actually knew Defendant and had dealt with him recently prior to the

discussion with Agent Evans—facts that are supported by other averments in the affidavit anyway.

Excising these two less than crucial facts from an affidavit that includes numerous factual

allegations, including information from another source, would do little to destroy a finding of

probable cause. (Doc. No. 116-1). Thus, similar to Crawford, “the truthful evidence in the affidavit

[] outweighs any concern over the inclusion of arguably false content.” Crawford, 943 F.3d at 309.

Accordingly, Defendant’s Motion for a Franks hearing will be denied.




                                                      10

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 10 of 25 PageID #: 577
         ii. Suppression of Evidence from 777 Banister Drive and 3453 Merganser Drive

         Defendant asserts in his motion to suppress that the affidavits for both residences, which

have identical language, fail to establish a nexus to 777 Banister Drive, because the affidavits

include only two sentences that refer to 777 Banister Drive. In his reply, he expands his argument

and contends that the affidavits do not establish a sufficient nexus to either 3453 Merganser Drive

or 777 Banister Drive. He argues that only a single sentence in the affidavit potentially connects

criminal activity to 3453 Merganser Drive: “The last time that the CS was at [Defendant’s] house,

the CS saw $52,000 on the bed.” (Doc. No. 134 at 3-4).6

          Assuming arguendo that the allegations in the affidavits do not give rise to probable cause,

the good-faith exception to the exclusionary rule easily dispels of Defendant’s argument. Even if

a search warrant is determined not to have been supported by probable cause, such that the search

was in violation of the Fourth Amendment, the fruits of the search are not necessarily suppressible.

Pursuant to United States v. Leon, 468 U.S. 897 (1984), “the introduction of evidence obtained in

violation of the Fourth Amendment is permitted in criminal trials when the evidence is ‘obtained

in the reasonable good-faith belief that a search or seizure was in accord with the Fourth




         6
            Defendant asks the Court not to consider any of the information provided by the CS in the warrant affidavit
“because of the false information provided by the CS, regarding his contact with [Defendant] in prison, and
[Defendant’s] phone number.” (Doc. No. 116 at 6). Then, Defendant argues that “[w]ithout the information provided
by the CS, the search warrant fails to establish probable cause as neither warrant provides a nexus to either location.”
(Id.). As discussed above, the Court will deny Defendant’s request for a Franks hearing. Thus, if the Court were to
conduct a probable cause determination, the Court would consider the CS’s statements in the warrant affidavit, because
when determining whether probable cause existed to issue the warrant, it is the Court’s job to review the affidavit as
the issuing magistrate received it. See Crawford, 943 F.3d at 306 (“the reviewing court, in assessing whether there
was probable cause for the warrant to issue, is limited to examining only ‘the information presented in the four-corners
of the affidavit.’” (citing United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005))); United States v. Jennings, 396
F.3d 751, 760 (6th Cir. 2005) (explaining that a court determining the sufficiency of an affidavit in support of a search
warrant is concerned only with the statements contained within the affidavit itself). And to the extent Defendant
invokes these false statements to attack the CS’s reliability for purposes of attacking probable cause in the affidavit,
the Sixth Circuit has instructed that “[i]f the affiant officer avers that another officer has vouched for the informant’s
reliability, that [] will typically satisfy our reliability inquiry.” See Crawford, 943 F.3d at 306. Nevertheless, as
discussed below, a probable cause analysis is not needed here, because the Court finds that the good-faith exception
to the exclusionary rule applies.

                                                                11

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 11 of 25 PageID #: 578
Amendment.’” United States v. Moorehead, 912 F.3d 963, 968 (6th Cir. 2019) (quoting Leon, 468

U.S. at 909). A search warrant affidavit is insufficient for police to rely upon in good-faith if it is

“bare bones.” But if an affidavit is not bare-bones, it is one upon which an officer can rely in

good-faith. United States v. Christian, 925 F.3d 305, 312 (6th Cir. 2019) (en banc).

       “[T]o be considered bare bones, an affidavit must be ‘so lacking in indicia of probable

cause’ as to make an officer’s ‘belief in its existence [] objectively unreasonable.’” Id. (quoting

United States v. Laughton, 409 F.3d 744, 748 (6th Cir. 2005)). An affidavit is bare bones only if it

“merely ‘states suspicions, or conclusions, without providing some underlying factual

circumstances regarding veracity, reliability, and basis of knowledge.’” Id. (quoting United States

v. Washington, 380 F.3d 236, 241 n.4 (6th Cir. 2004)). “An affidavit need only present ‘some

connection, regardless of how remote it may have been,’ United States v. White, 874 F.3d 490, 497

(6th Cir. 2017) (quoting Laughton, 409 F.3d at 749–50), or, in other words, establish a ‘minimally

sufficient nexus between the illegal activity and the place to be searched,’ United States v. Brown,

828 F.3d 375, 385 (6th Cir. 2016) (quoting United States v. Carpenter, 360 F.3d 591, 596 (6th Cir.

2004) (en banc)), to avoid the bare-bones designation and thus be one upon which an officer can

rely in good faith.” Id. at 313. Further, “[t]he exclusionary rule is designed to deter police

misconduct rather than to punish the errors of judges and magistrates.” Id. (citation and internal

quotation marks omitted).

       In this case, like in Christian, “it is impossible to deny that [the warrant affidavit] contains

factual allegations, not just suspicions or conclusions.” Id. Here, the affidavits include numerous

factual allegations that link Defendant to dealing narcotics, including statements by two

informants. (Doc. No. 116-1). And the affidavits include specific facts demonstrating that, and

how, the police confirmed that Defendant lived at Merganser Drive: by collecting information



                                                      12

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 12 of 25 PageID #: 579
from Defendant’s parole officer that indicated Defendant listed his address as 3453 Merganser

Drive; by conducting surveillance and observing vehicles registered to Defendant and his wife in

the driveway; and by checking Clarksville Department of Electricity (“CDE”) records to discover

that the account electrical services at the property was in Defendant’s wife’s name. (Id. at 2-3).

Further, law enforcement conducted surveillance and observed Defendant and his wife load their

cars at Merganser Drive with household items. (Id. at 4). Law enforcement checked CDE records

to find Defendant’s wife had initiated electricity service at 777 Banister Drive and, thereafter,

observed Defendant’s wife arrive at 777 Banister Drive (with the garage door open). (Id.).

Although the facts linking Defendant to his home are not specifically crime-related, “in the case

of drug dealers,” the Sixth Circuit has observed that “evidence is likely to be found where the

dealer lives.” Crawford, 943 F.3d at 309 (quoting United States v. Jones, 159 F.3d 969, 975 (6th

Cir. 1998)) (internal quotation marks omitted). Therefore, “a court issuing a warrant ‘may infer

that drug traffickers use their homes to store drugs and otherwise further their drug trafficking.’”

Id. (quoting Untied States v. Williams, 544 F.3d 683, 687 (6th Cir. 2008)). Accordingly, the

affidavits are not the type of “bare bones” affidavits upon which it would be objectively

unreasonable for an officer to rely. See Christian, 925 F.3d at 313.7

        Further, the “exclusionary rule is designed to deter police misconduct rather than to punish

the errors of judges and magistrates” Christian, 925 F.3d at 313 (citing Leon, 468 U.S. at 916). As

determined above, as far as the record shows, Agent Evans did not intentionally or recklessly

provide false information to the issuing magistrate, and “[i]solated negligence does not justify



         7
           Although prevalent, the term “good-faith” as used in this context appears actually to be a misnomer. The
“good faith” exception does not turn on the officers’ “good-faith”—a subjective concept—but on whether their actions
were objectively reasonable. See United States v. Savoca, 761 F.2d 292, 294 n.1, 295 (6th Cir. 1985). The Court does
wonder, however, whether this principle has been qualified somewhat by Christian, which relied in part on the “utter
lack of police wrongdoing,” 925 F.3d at 313, a term which arguably could understood to include a lack of subjective
bad faith on the part of the police.

                                                             13

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 13 of 25 PageID #: 580
suppression.” United States v. Helton, No. 6:19-CR-41-CHB-HAI-1, 2019 WL 8406952, at *9

(E.D. Ky. Dec. 26, 2019) (citing Davis, 564 U.S. at 239). Therefore, like in Christian, “[t]his is a

particularly egregious case to misapply the good-faith exception given the utter lack of police

wrongdoing.” Id.

        Therefore, the Court finds that even if the allegations in the affidavits did not show what

amounted to probable cause (which the Court does not hold), the good-faith exception to the

exclusionary rule applies. Accordingly, the fruits of the search of the warrant based on that

affidavit will not be suppressed. Defendant’s Motion to Suppress Evidence Seized from the Search

of 777 Banister Drive and 3453 Merganser Drive (Doc. No. 116) will be denied.

II. Motion to Disclose Confidential Source (Doc. No. 114)

        Relatedly, Defendant asks the Court to order the Government to disclose the name and

address of the confidential source utilized by the Government in this case. (Doc. No. 114 at 1).

Defendant contends that disclosure of the confidential source is “imperative” to test his reliability,

because counsel for Defendant has already determined he “lied” twice to Agent Evans without

knowing his identity. In his reply, Defendant surmises who the confidential source may be, and

suggests that that person has outstanding warrants. (Doc. No. 138). Defendant notes that it is

unclear whether Agent Evans was aware of these outstanding warrants. But if the issuing

magistrate had been aware, Defendant claims, the issuing magistrate may have questioned the

confidential source’s reliability when determining whether to issue the warrant. (Id.).

        The Court finds that based on its above finding that the good-faith exception to the

exclusionary rule applies, the request for disclosure of the confidential source to test his reliability

for purposes of determining if probable cause was present to issue the warrant is effectively moot.

Furthermore, even if the Court did conduct a probable cause analysis that included an examination



                                                      14

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 14 of 25 PageID #: 581
of the CS’s reliability, the weight to give to a confidential source’s information as part of the

probable cause analysis is based on the information present in the affidavit. See United States v.

Sales, 247 F. App’x 730, 733 (6th Cir. 2007) (“A review of the sufficiency of the evidence

supporting probable cause is limited to the information presented in the four corners of the

affidavit.”). Moreover, as the Government aptly points out in its response,

       [w]hile fundamental fairness requires disclosure of an informant’s identity when it
       is ‘relevant and helpful to the defense of an accused,’ Roviaro v. United States, 353
       U.S. 53, 60-61 (1957), “[d]ue process does not require the disclosure of an
       informant’s identity at a suppression hearing.’ United States v. Cummins, 912 F.2d
       98, 103 (6th Cir. 1990) (citing United States v. Raddatz, 447 U.S. 667, 679 (1980)).

(Doc. No. 124 at 1-2). Accordingly, Defendant’s Motion to Disclose Confidential Source (Doc.

No. 114) will be denied.

III. Motion to Suppress Evidence Seized at 777 Banister Drive (Doc. No. 118)

       Defendant argues that law enforcement exceeded the scope of the warrant to search 777

Banister Drive, which authorized a search for particular kinds of items, when law enforcement cut

off the water to 777 Banister Drive prior to the execution of the warrant, and thereafter pulled a

toilet from the floor during the search. Defendant argues that by searching the toilet, the officers

engaged in an unlawful “general search” of his residence in violation of the Fourth Amendment.

       Background

       As discussed above, on August 23, 2018, Agent Evans obtained a search warrant to search

777 Banister Drive. The search warrant authorized law enforcement to search for:

              Any books or documents adapted and used for the purpose of producing,
       packaging, dispensing, delivering or obtaining controlled substances and any
       equipment, records, computers, and storage discs to include the seizure of
       computers to retrieve such records, or recoding transactions involving controlled
       substances.

            All cellular phones and portable electronic devices used for the purpose of
       communicating drug co-conspirators.


                                                    15

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 15 of 25 PageID #: 582
                All cellular phone data, records of any/all drug proceeds, records of other
         drug co-conspirators, names associated with drug business, telephone numbers
         associated with drug business, records of any drug transaction text messages, phone
         records and pictures.

                Any indicia of ownership, dominion, or control over the premises to be
         searched including all financial records pertaining to the disposition of the proceed
         of the violation of the criminal laws specified above, whether stored on paper,
         magnetic media, programable instruments, to include but not limited to telephones,
         answering machines, electronic address books.

                 Any photographs of any persons involved in the criminal conduct whether
         stored on paper or memory device.

                 Any goods, personal property, or item of value, including U.S. currency
         constituting proceeds of a violation of the aforesaid laws and any evidence or items
         which would be used to conceal the foregoing or prevent its discovery.

(Doc. No. 118-1 at 1). A search pursuant to the warrant was executed on August 24, 2018. (Id. at

7). According to a report written by Officer Lon Chaney,8 a member of the Tactical Unit used a

tool to cut the water off to 777 Banister Drive from the meter immediately prior to execution of

the search warrant. (Doc. No. 118-2). Thereafter, during execution of the warrant Officer Chaney

observed a drop of water on the floor beside a toilet. There were also two zip lock bags, a torn

pouch, and a black garbage bag on the sink next to the toilet that appeared to contain a white

powder residue. (Id.). Officer Chaney investigated the toilet tank and noticed that the tank was

empty, and therefore to him “it was evident the toilet was flushed”; from this part of his written

report the Court infers without difficulty that what Officer Chaney concluded, reasonably, was that

the toilet had been flushed recently, i.e., sometime after the water had been shut off. (Id.). The




         8
           Defendant filed this written report and relied on its contents as truthful, and so the Court will rely on those
contents as well. The Court notes that such contents are consistent with, though slightly more detailed in relevant part,
than the affidavit of Officer Chaney filed by the Government (Doc No. 125-4).



                                                                16

   Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 16 of 25 PageID #: 583
officers then “removed the toilet,”9 whereupon a baggie, filled with numerous blue pills, fell from

inside the toilet to the ground. (Id.).10 As the report next disclosed:




Id.

         Analysis

         Defendant argues that in searching the toilet, the officers disregarded the limitations of the

search warrant and that “a flagrant disregard of the limitations of a search warrant might make an

otherwise valid search an impermissible search requiring the suppression of all evidence seized

during the search.” (Doc. No. 118 at 6). The Government asserts that the officers did not disregard

the limitations of the search warrant, because a toilet is a place where documents or small

electronics can be found. (Doc. No. 125 at 18-19). Further, the Government contends that even if

the officers went beyond the scope of the warrant in opening Defendant’s toilet, they did not

flagrantly disregard the limitations of the warrant. (Id.).

         The Sixth Circuit has explained that

                  The phrase “general search” embodies a specific Fourth Amendment term
         of art, accompanied by particular rules, policies, and remedies. A search pursuant
         to a valid warrant may devolve into an invalid general search if the officers
         “flagrant[ly] disregard ... the limitations of [the] search warrant.” United States v.
         Lambert, 771 F.2d 83, 93 (6th Cir.1985). For purposes of general search analysis,
         we will find that an officer flagrantly disregards the limitations of a warrant only
         where he “exceed[s] the scope of the warrant in the places searched” (rather than
         the items seized). See Waller v. Georgia, 467 U.S. 39, 43 n. 3, 104 S. Ct. 2210, 81
         L.Ed.2d 31 (1984) (emphasis added).



        9
          By this phrase, Officer Chaney apparently meant “disconnected from the floor,” as reflected in the
photographs filed by defendant at Doc. No. 118-3.
         10
           As indicated above, Defendant does not appear to dispute these factual allegations, and in fact relies on
them for purposes of this motion.

                                                              17

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 17 of 25 PageID #: 584
United States v. Garcia, 496 F.3d 495, 507 (6th Cir. 2007). “A lawful search of fixed premises

generally extends to the entire area in which the object of the search may be found and is not

limited by the possibility that separate acts of entry or opening may be required to complete the

search.” United States v. Ross, 456 U.S. 798, 820-21 (1982). “When the ‘objects to be found’ are

small, the legitimate scope of the search is broad.” United States v. Hodge, 714 F.3d 380, 388 (6th

Cir. 2013); see also United States v. Herrera, 636 F. App’x 250, 253 (6th Cir. 2016) (“[W]hen a

warrant has authorized officers to look anywhere on a particular property for a small, easy-to-

conceal item, it would be extremely difficult to establish that the officers search in places not

authorized.” (internal quotations omitted)).

       Here, the warrant permitted the seizure of all types of documents, as well as electronic

devices such as cell phones and storage devices. (Doc. No. 118-1). These types of things could

possibly be flushed down a toilet, and case law indicates these types of items in fact have been

flushed down toilets or hidden in toilets. See United States v. Rivera-Hidalgo, 458 F. App’x 449,

451 (6th Cir. 2012) (finding cash in toilet tank); United States v. Newbern, 731 F.2d 744, 747 (11th

Cir. 1984) (documents pertaining to the DC–4 airplane which had earlier landed loaded with

marijuana were flushed down a toilet). Because the items listed in the warrant could have been

flushed down a toilet, the officers did not exceed the scope of the warrant by looking in the toilet

bowl and tank to see that the toilet had been flushed.

       That leads to the question of whether the officers’ act of pulling the toilet out of the floor

to discover what exactly had been flushed exceeded the scope of the warrant that authorized

officers to search the premises of 777 Banister Drive. In United States v. Whisnant, 545 F. Supp.

2d 713 (E.D. Tenn. 2008), aff’d, 391 F. App’x 426 (6th Cir. 2010), during the execution of a search

warrant, the officers cut into an interior wall of the defendant’s home and discovered rolls of cloth.



                                                     18

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 18 of 25 PageID #: 585
The defendant argued that the officers exceeded the scope of the warrant to search “the premises”

by cutting into the interior wall. The court rejected the defendant’s argument, holding that the

officer did not exceed the scope of the warrant. The court stated that the search warrant particularly

described the items that were to be sought:

       the body of Jean Johnson ... or portions thereof; human blood; the purse and
       personal affects [sic] of Jean Johnson; Ford van keys; a pink suitcase; a small
       security camera and video cassette tape; a .38 caliber Smith and Wesson pistol,
       Model 36 . . . ; bombs; gun powder, explosives and bomb components.

Id. at 717. And these items could reasonably be expected to be secreted inside of a wall. Therefore,

the officers acted reasonably in knocking down the interior wall. Id.

       The court in Whisnant relied on United States v. Becker, 929 F.2d 442 (9th Cir. 1991). In

Becker, officers executing a search warrant on a residence and adjacent shop noticed what

appeared to be a newly-poured concrete pad near the shop. The officers used a jackhammer to

remove portions of the concrete slab. Underneath the concrete, officers found and seized evidence

of methamphetamine. The court found no constitutional violation, saying that the concrete slab

was located within the area of the search warrant and, thus, “searching beneath it was clearly within

the scope of the warrant.” Id. at 446. Moreover, although the officers had time to obtain an

additional warrant for the area under the slab, the court held that it was “unnecessary for them to

do so as they already had a warrant to search the premises for precisely the type of evidence found

under the slab.” Id.

       The Court finds the above authorities persuasive and concludes that removing the toilet

was within the scope of the warrant that authorized a search of “the premises” of 777 Banister

Drive, because the items to be seized listed in the search warrant could be found within the toilet.

It is true that they could not be sought without damaging the toilet by pulling it out of the floor and

breaking it, but that does not change the result, because “officers executing search warrants on


                                                      19

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 19 of 25 PageID #: 586
occasion must damage property in order to perform their duty[.]” See Dalia v. United States, 441

U.S. 238, 258 (1979). Because the officers did not exceed the scope of the warrant, and certainly

did not flagrantly exceed the scope of the warrant, Defendant’s Motion to Suppress Evidence

Seized at 777 Banister Drive (Doc. No. 118) will be denied.

IV. Motion to Suppress Search of Dodge Ram Driven By Vanessa Booker on August 24, 2018
(Doc. No. 115).

       Defendant seeks to suppress all evidence seized from the unlawful search of a Dodge Ram

driven by Vanessa Booker (Defendant’s wife) on August 24, 2018. (Doc. No. 115). Defendant

contends that Ms. Booker was stopped as she was driving away from 3453 Merganser Drive, and

prior to execution of the warrant; thus, the search of the Dodge Ram did not fall within the scope

of the warrant to search 3453 Merganser Drive. In response, the Government invokes the

automobile exception to the warrant requirement and argues that the search of the Dodge Ram was

legal because the officers had probable cause to believe that the Dodge Ram contained the same

type of evidence the officers expected to find at 3453 Merganser Drive, for which they had a search

warrant. (Doc. No. 125).

       The Government has attached affidavits of Sergeant Beebe (Doc. No. 125-5) and Agent

Evans (Doc. No. 125-3), which offer details of the circumstances of the traffic stop and facts they

believe gave rise to probable cause to search the vehicle. Therefore, the Government has supported

its argument with evidence on the record; nevertheless, the Court strongly believes that Defendant

should have an opportunity to cross-examine law enforcement about these alleged facts and

circumstances and offer countervailing evidence. Therefore, the Court will hold an evidentiary

hearing to resolve this matter.

V. Motion to Suppress Search of U-Haul Moving and Storage Room 093 (Doc. No. 117)

       Defendant asks the Court to suppress all evidence recovered from the search of the U-Haul


                                                    20

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 20 of 25 PageID #: 587
Moving & Storage Room 093 located at 2830 Wilma Rudolph Boulevard, Clarksville, Tennessee

(“Storage Room 093”).

       Background

       On August 24, 2018, Agent Evans obtained a search warrant signed by a General Sessions

Court Judge of Montgomery County, Tennessee, authorizing a search of Storage Room 093. (Doc.

No. 117-1). In the affidavit attached to the search warrant, Agent Evans averred:

               At 3453 Merganser Drive, Agents located a baggie of unknown powder,
       used baggies and assorted paperwork within the residence. Included with the
       assorted paperwork was a suspected drug ledger and a piece of cardboard with
       writing. The suspected drug ledger was handwritten and had twelve different names
       on it with individual dollar amounts. The total dollar amount was $69,763.00. The
       piece of cardboard had miscellaneous notes written on it to include the name
       Armando LOPEX with a telephone number of 615-606-6776 and another number
       of 369298. During an inventory of the Dodge Ram, Agents located a key card for
       U-Haul Self-Storage Security Access.

               During the search of 777 Banister Drive, Agents located two pouches
       containing approximately $50,000.00 that [Defendant] had thrown into the air
       return, three baggies containing approximately 100 suspected Fentanyl pulls that
       [Defendant] had attempted to flush down the toilet, two digital scales, a box of
       baggies, a hydraulic press, a money counter and assorted paperwork. Included with
       the assorted paperwork was an invoice from U-Haul Moving & Storage (2830
       Wilma Rudolph Boulevard) for Room 093. The invoice is in the name of
       [Defendant’s wife] and dated June 2, 2018. Also included with the paperwork were
       suspected drug ledgers. The suspected drug ledgers were handwritten and nineteen
       different names on it with individual dollar amounts. The total dollar amount was
       $20,218.00.

              Your Affiant spoke with staff at U-Haul Moving & Storage (2830 Wilma
       Rudolph Boulevard), who advised that Room 093 is an account in good standing in
       the name of [Defendant’s wife] through September 2, 2018.

(Doc. No. 117-1). The search warrant authorized law enforcement to search for the following

evidence:

              Any books or documents adapted and used for the purpose of producing,
       packaging, dispensing, delivering or obtaining controlled substances and any
       equipment, records, computers, and storage discs to include the seizure of
       computers to retrieve such records, or recoding transactions involving controlled


                                                   21

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 21 of 25 PageID #: 588
       substances.

            All cellular phones and portable electronic devices used for the purpose of
       communicating drug co-conspirators.

              All cellular phone data, records of any/all drug proceeds, records of other
       drug co-conspirators, names associated with drug business, telephone numbers
       associated with drug business, records of any drug transaction text messages, phone
       records and pictures.

              Any indicia of ownership, dominion, or control over the premises to be
       searched including all financial records pertaining to the disposition of the proceed
       of the violation of the criminal laws specified above, whether stored on paper,
       magnetic media, programable instruments, to include but not limited to telephones,
       answering machines, electronic address books.

               Any photographs of any persons involved in the criminal conduct whether
       stored on paper or memory device.

               Any goods, personal property, or item of value, including U.S. currency
       constituting proceeds of a violation of the aforesaid laws and any evidence or items
       which would be used to conceal the foregoing or prevent its discovery.

(Id.). The evidence property sheet indicates that ammunition, a Rossi 38 caliber revolver, and

“saran-wrapped packages (all in yellow envelopes),” among other things, were seized from

Storage Room 093. (Id. at 6).

       Analysis

       Defendant argues that “the illegal search of 777 Banister Drive and the Dodge Ram

consequently make the search of the U-Haul storage facility unconstitutional” because law

enforcement learned of the U-Haul storage room when a storage unit key was discovered during a

search of the Dodge Ram, and a receipt from U-Haul was discovered in 777 Banister Drive. (Doc.

No. 117 at 3). Thus, Defendant argues that anything discovered in the U-Haul storage room is fruit

of the poisonous tree and should be excluded.

       As explained above, the Court finds that the search of 777 Banister Drive, wherein the

officers seized the U-Haul receipt, was constitutional; however, the Court cannot resolve the


                                                    22

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 22 of 25 PageID #: 589
constitutionality of the stop and search of the Dodge Ram at this juncture due to factual issues that

require an evidentiary hearing. Nevertheless, the Government asserts that “if the seizure of either

the U-Haul invoice or the key card was lawful, the storage warrant was still supported by probable

cause.” (Doc. No. 125 at 27 (emphasis added)). The Government relies on the independent source

doctrine for this proposition. (Id. at 26-27).

        The independent source doctrine “holds that evidence will be admitted if the government

shows that it was discovered through sources ‘wholly independent of any constitutional

violation.’” United States v. Chapman-Sexton, 758 F. App’x 437, 440 (6th Cir. 2018) (quoting

United States v. Jenkins, 396 F.3d 751, 757 (6th Cir. 2005)) (internal quotation marks omitted).

“So evidence obtained pursuant to a search warrant that relied, in part, on unlawfully obtained

information may nevertheless be admissible under the independent-source doctrine.” Id. at 440-

41. In order to establish that the doctrine applies to a warrant based on both legally and illegally

obtained information, the Government must show, by a preponderance of the evidence, that: (1)

that a neutral magistrate would have issued the search warrant even if not presented with the

information obtained from the illegal search; and (2) the initial search did not prompt officers to

seek a warrant for the second search. United States v. Williams, 656 F. App’x 751, 754 (6th Cir.

2016) (citing Jenkins, 396 F.3d at 758, 761)). The second prong is a fact-based inquiry that requires

the Court to assess the record. Id. (citing Murray v. United States, 487 U.S. 533, 540 n.2 (1988)).

An officer’s testimony as to whether the illegal search led police to seek a warrant can be probative

as to this issue. Id. However, “[w]here the facts render [officer] assurances implausible, the

independent source doctrine will not apply.” Id. (quoting Murray, 487 U.S. at 540 n. 2)).

        The Court cannot determine the constitutionality of the search of Storage Room 093 on the

current record. It needs to determine first whether the search of the Dodge Ram was illegal and, if



                                                     23

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 23 of 25 PageID #: 590
so, determine whether the search of the Dodge Ram prompted the search of Storage Room 093.

As noted, an evidentiary hearing is required as to the first issue. And an evidentiary hearing also

would be required for the second issue if it is reached; the Court presently has no way of knowing

what it needs to know to decide the second issue. There is no evidence in the record indicating the

extent to which the officers sought the warrant to search Storage Room 093 based on the U-Haul

receipt found as fruits of the search at 3453 Merganser Drive (which the Court has declined to find

unconstitutional, as discussed above) and/or based on the key card found as a result of the search

of the Dodge Ram (the constitutionality of which the Court has not yet determined). 11 An

evidentiary hearing is necessary to receive evidence on these points.

        Moreover, even if the Court were to determine that the search of Storage Room 093 was

constitutionally valid, an evidentiary hearing would still be needed to determine whether the plain-

view exception applies to justify the seizure of the ammunition, firearm, and yellow envelopes

containing saran-wrapped packages. If the analysis reaches this stage, the Court will receive

evidence on this issue at the evidentiary hearing. Accordingly, the Court’s decision on this Motion

is deferred until the evidentiary hearing.

                                               CONCLUSION

        For the above-stated reasons, Defendant’s Motion for Disclosure of Confidential Source

(Doc. No. 114), Motion to Suppress Evidence Seized from the Search of 777 Banister Drive and

3453 Merganser Drive (Doc. No. 116), and Motion to Suppress Evidence Seized at 777 Banister

Drive (Doc. No. 118) will be denied. Defendant’s Motion to Suppress Evidence Seized from the

Dodge Ram (Doc. No. 115), and Motion to Suppress Evidence Seized from the U-Haul Moving


        11
           And even if the Government had submitted evidence on these points, an evidentiary hearing still would
have been required in all likelihood. Such evidence presumably would have been in the form of an affidavit from one
or more officers, and the Court believes that the testimony of such officer(s) would need to be subject to cross-
examination and to challenge by any countervailing evidence Defendant may wish to offer.

                                                            24

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 24 of 25 PageID #: 591
& Storage Room 093 (Doc. No. 117) will be decided after the evidentiary hearing set for July 9,

2020 at 9:00 a.m.

       An appropriate Order will be entered.




                                                   ____________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




                                                  25

  Case 3:18-cr-00250 Document 140 Filed 05/26/20 Page 25 of 25 PageID #: 592
